Title: From Thomas Jefferson to James Maxwell, [11 December 1780]
From: Jefferson, Thomas
To: Maxwell, James



[11 December 1780]

Money to pay off the Men of the Brig will be ready Friday Evening or Saturday Morning which may be dispatched to them by Express. In the mean time they may be informed of this, and the Brig ordered to be in readiness to proceed down as within proposed Instructions should be given to the Officer commanding on the Cruise to make particular Enquiry whether any persons he may take come within the description of Pirates, and if they do, that he make report thereof on his return into port, where the Commodore should proceed to hold a Court Martial on them, and make report to the Executive keeping the Party in the mean time securely confined.
